Citation Nr: 0505916	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-13 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Buffalo, 
New York


THE ISSUE

Entitlement to payment of Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1950 to March 
1954.  The appellant is the veteran's son.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 determination of the Department of 
Veterans Affairs (VA), Education Center in Buffalo, New York, 
which denied the appellant's claim for entitlement to 
education benefits under the Survivors' and Dependents' 
Educational Assistance Program, Chapter 35.  

In August 2002, the appellant withdrew his request for a 
Board hearing in connection with the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021 (2004).  

The provisions of 38 C.F.R. § 21.3041(c), provide that a 
child's period of a eligibility for Chapter 35 benefits 
generally ends at the age of 26, or in some exceptional cases 
no later than the age of 31.

However, eligibility for Chapter 35 benefits requires that 
the claimant not have reached his or her 26th birthday before 
the effective date of a finding of permanent total service-
connected disability.  38 C.F.R. § 21.3040(c) (2004).

The evidence in this case shows that the appellant is the son 
of the veteran and was born on July [redacted], 1973.  The veteran was 
awarded a permanent and total disability rating based on 
service-connected disabilities effective October 25, 2001.  
In March 2002, the appellant filed an application for 
Survivors' and Dependents' Educational Assistance, relating 
to a program of education he was currently pursuing.  

In January 2005, the veteran's representative submitted 
argument on the appellant's behalf to the Board.  He argued 
that the veteran's total rating should have become effective 
prior to the appellant reaching the age of 26, and that the 
appellant's claim should be remanded for adjudication of the 
effective date issue.  An award of a permanent total rating 
prior to the appellant's 26th birthday would extend the 
appellant's eligibility until his 31st birthday.  38 C.F.R. 
§ 21.3040(d)(1).  The arguments of the veteran's 
representative can be construed as claiming clear and 
unmistakable error in the March 2000 decision for failing to 
evaluate the service connected disabilities as permanently 
and totally disabling, and in the January 2002 rating 
decision for failing to evaluate the service-connected 
disabilities as permanently and totally disabling prior to 
October 25, 2001.  38 U.S.C.A. § 5109A (West 2002); cf. Fugo 
v. Brown, 6 Vet. App. 40, 43-45 (1993) (holding that a valid 
claim of clear and unmistakable error in prior final 
decisions must be alleged with specificity).

A decision on the CUE claims is inextricably intertwined with 
a decision on the appellant's eligibility for Chapter 35 
benefits.  Accordingly, a decision on the appellant's claim 
must be deferred pending a decision on the veteran's claims.

The veteran's representative, and the statement of the case 
report that the appellant submitted a notice of disagreement 
with the denial of Chapter 35 benefits in May 2002.  The 
notice of disagreement is not contained in the appellant's 
education file, or in the veteran's claims folder.  This 
document is relevant to the adjudication of the appellant's 
claim.

Accordingly, this case is remanded for the following actions:

1.  Take the necessary steps to obtain a 
copy of the appellant's May 2002 notice 
of disagreement (these steps may include 
asking the appellant for a copy of the 
notice of disagreement) and associate it 
with the appellants education file.

2.  Refer the veteran's claims of CUE in 
March 2000, and January 2002 rating 
decisions to the Boston, Massachusetts, 
VA Regional Office (RO) (or the current 
RO having jurisdiction over the veteran's 
claims) for adjudication.  

3.  Once the RO has completed 
adjudication of the CUE claims, 
readjudicate the appellant's eligibility 
for Chapter 35 benefits.  If Chapter 35 
benefits remain denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






